Citation Nr: 0705494	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-02 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the 8 centimeter (cm) by 0.5 cm gunshot wound scar on the 
superior aspect of the left axilla from September 16, 2002.

2.  Entitlement to a compensable disability evaluation for 
the 5 cm by 0.5 cm gunshot wound scar just inferior to the 
scar on the superior aspect of the left axilla from 
September 16, 2002.

3.  Entitlement to a compensable disability evaluation for 
the 0.5 cm by 0.5 cm gunshot wound scar in the mid clavicular 
line on the left anterior chest from September 16, 2002.

4.  Entitlement to a compensable disability evaluation for 
the 10.5 cm by 3 millimeter (mm) gunshot wound scar on the 
lateral aspect of the left upper arm from September 16, 2002.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for weakness of 
the left median nerve, currently evaluated as 20 percent 
disabling.

7.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left chest wall and shoulder (minor) ( 
Muscle Group III), currently evaluated as 30 percent 
disabling.

8.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left (minor) arm (Muscle Group V), with 
deformity and fracture of the left humerus, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to March 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In March 2005, the veteran testified before 
the undersigned Acting Veterans Law Judge at a Travel Board 
hearing in Cleveland.  In May 2005, the Board remanded the 
veteran's appeal for further evidentiary development.  

In an August 2006 rating decision, the RO granted a 10 
percent disability rating for scarring on the axilla and a 
separate 10 percent disability rating for the scar on the 
lateral aspect of the left upper arm, both effective from 
September 16, 2002.  For reasons that will be explained more 
fully in the decision below, because the veteran has four 
identifiable gunshot wound scars which are part of his 
service connected disability, the Board has characterized the 
issues on appeal as stated on the first page of this 
decision.


FINDINGS OF FACT

1.  Since September 16, 2002, the 8 cm by 0.5 cm gunshot 
wound scar on the superior aspect of the left axilla and the 
5 cm by 0.5 cm gunshot wound scar just inferior to the scar 
on the superior aspect of the left axilla are superficial and 
painful.

2.  Since September 16, 2002, the 0.5 cm by 0.5 cm gunshot 
wound scar in the mid clavicular line on the left anterior 
chest does not cover an area exceeding 39 square cm; does not 
cover an area exceeding 929 square cm; has not been 
characterized on examination as either superficial and 
unstable or superficial and painful; and does not cause 
limitation of left shoulder or left arm motion or function.

3.  Since September 16, 2002, the 10.5 cm by 3 mm gunshot 
wound scar on the lateral aspect of the left upper arm does 
not cover an area exceeding 77 square cm and does not cause 
limitation of left shoulder or left arm motion or function.

4.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.

5.  The veteran's left median nerve weakness is not 
manifested by severe incomplete paralysis of the median 
nerve.

6.  The gunshot wound residuals involving Muscle Group III 
are not manifested by more than severe adverse 
symptomatology.

7.  The gunshot wound residuals involving Muscle Group V are 
not manifested by more than severe adverse symptomatology.


CONCLUSIONS OF LAW

1.  Since September 16, 2002, the veteran has met the 
criteria for separate 10 percent schedular ratings for the 8 
cm by 0.5 cm gunshot wound scar on the superior aspect of the 
left axilla and the 5 cm by 0.5 cm gunshot wound scar just 
inferior to the scar on the superior aspect of the left 
axilla.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.31, 4.118, Diagnostic Code 7804 (2006).

2.  Since September 16, 2002, the veteran has not met the 
criteria for a compensable rating for the 0.5 cm by 0.5 cm 
gunshot wound scar in the mid clavicular line on the left 
anterior chest.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.31, 4.71a, 4.118, Diagnostic Codes 
5201, 7801, 7802, 7803, 7804, 7805 (2006).

3.  Since September 16, 2002, the veteran has not met the 
criteria for a rating in excess of 10 percent for the 10.5 cm 
by 3 mm gunshot wound scar on the lateral aspect of the left 
upper arm.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.31, 4.71a, 4.118, Diagnostic Codes 5201, 
7801, 7805 (2006).

4.  The veteran does not meet the criteria for a rating in 
excess of 10 percent for hypertension.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.104, 
Diagnostic Code 7101 (2006).

5.  The veteran does not meet the criteria for a rating in 
excess of 20 percent for weakness of the left median nerve.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.7, 4.31, 4.124a, Diagnostic Code 8515 (2006).

6.  The veteran does not meet the criteria for a rating in 
excess of 30 percent for residuals of a gunshot wound of the 
left chest wall and shoulder (minor) ( Muscle Group III).  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.7, 4.31, 4.40, 4.55, 4.56, 4.73, 4.124a, Diagnostic 
Codes 5303 (2006).

7.  The veteran does not meet the criteria for a rating in 
excess of 30 percent for residuals of a gunshot wound of left 
(minor) arm (Muscle Group V), with deformity and fracture of 
the left humerus.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.7, 4.31, 4.40, 4.55, 4.56, 4.73, 
4.124a, Diagnostic Codes 5303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2002, prior 
to the appealed from rating decision, along with the notice 
provided in July 2005 and August 2005 fulfills the provisions 
of 38 U.S.C.A. § 5103(a), save for a failure to provide 
notice of the type of evidence necessary to establish 
effective dates for the disabilities on appeal.  However, the 
failure to provide this type of notice is harmless because, 
to the extent outlined below, the preponderance of the 
evidence is against the appellant's claims and any questions 
as to the appropriate effective dates to be assigned are 
moot.   Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
appellant and/or the RO have obtained and associated with the 
record all identified and relevant post-service treatment 
records, including the veteran's records from Raj Tripathi, 
M.D., and the Canton VA Medical Center.  The appellant was 
also afforded VA examinations in November 2002 and January 
2006 to ascertain the nature and severity of his service 
connected disabilities.  There is no indication of the 
presence of any outstanding pertinent evidence which is not 
currently part of the claims' file.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.

Analysis

The veteran contends that his gunshot wound scars, 
hypertension, median nerve injury, and muscle injury 
residuals are manifested by adverse symptomatology that 
warrants the assignment of increased ratings.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of 
VA's Schedule of Rating Disabilities which is based, as far 
as can practicably be determined, on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Each service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  

As to the hypertension, nerve weakness, and muscle injuries, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 
(2006), when assigning a disability rating, it is the present 
level of disability which is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

As to the gunshot wound scars, in cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) in the case of Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), held, in cases where the record reflects that the 
veteran has multiple problems due to service-connected 
disability, it is possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.


Gunshot Wound Scars

An April 2003 rating decision granted service connection for 
gunshot wound scars of the left chest, shoulder, and arm and 
assigned a single noncompensable rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  In an August 2006 rating 
decision the RO granted a 10 percent disability rating for 
scarring on the lateral aspect of the left upper arm and a 
separate 10 percent disability rating for the scars on the 
axilla, each under 38 C.F.R. § 4.118, Diagnostic Code 7804 
and each effective from September 16, 2002.

Initially, the Board finds that because the January 2006 VA 
scar examination physician identified four distinct gunshot 
wound scars (i.e., a 0.5 cm by 0.5 cm scar in the mid 
clavicular line on the left anterior chest; a 10.5 cm by 3 mm 
scar on the lateral aspect of the left upper arm; a 8 cm by 
0.5 cm scar on the superior aspect of the left axilla; and a 
5 cm by 0.5 cm scar just inferior to the scar on the superior 
aspect of the left axilla), the below analysis will focus on 
whether the veteran is entitled to separate compensable 
ratings and/or higher evaluations for each of these four 
scars.  Esteban, supra.  

Under the regulations that have been in effect since before 
the veteran filed his claim in September 2002, he is entitled 
to separate compensable ratings if any of the scars are 
manifested by the following adverse symptomatology: are deep 
or cause a limitation of motion in an area or areas exceeding 
6 square inches (39 square cm); are superficial and do not 
cause limitation of motion in an area or areas exceeding 144 
square inches (929 square cm); are superficial and unstable; 
or are superficial and painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 to 7804.  Alternatively, the 
scar may be rated based on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

A 20 percent rating is only warranted if any of the scars are 
manifested by the following adverse symptomatology: deep or 
cause a limitation of motion in an area or areas exceeding 12 
square inches (77 square cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7801. 

A deep scar is one associated with underlying soft tissue 
damage.  Id.  An unstable scar is defined as one where, for 
any reason, there is frequent loss of skin over the scar.  
Id.  A superficial scar is not one associated with underlying 
soft tissue damage.  Id.

As indicated above, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, the veteran would be entitled to a 20 percent 
rating based on limitation of motion of the left (minor) arm 
if any of the scars cause left arm motion to be limited to 
shoulder level and a 30 percent rating if any of the scars 
cause left arm motion to be limited to midway between side 
and shoulder level.

As to the scars of the axilla, the Board notes that while the 
August 2006 rating decision assigned a single 10 percent 
disability rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, the January 2006 VA scars examiner opined that the 
veteran had two gunshot wound scars of the axilla - a 8 cm by 
0.5 cm scar on the superior aspect of the left axilla and a 5 
cm by 0.5 cm scar just inferior to the scar on the superior 
aspect of the left axilla.  The January 2006 VA scars 
examiner also opined that the scars were superficial and 
painful to palpation.  

The above opinions are not contradicted by any other medical 
evidence of record.  Evans, supra.  Accordingly, because the 
objective medical evidence of record shows that the 8 cm by 
0.5 cm scar on the superior aspect of the left axilla and the 
5 cm by 0.5 cm just inferior to the scar on the superior 
aspect of the left axilla are superficial and painful, the 
veteran meets the criteria for separate compensable ratings 
for these scars under 38 C.F.R. § 4.118, Diagnostic Code 
7804.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102; 
Esteban, supra.  This is true throughout the period of time 
during which his claim has been pending.  Fenderson, supra.

As to whether a compensable rating is warranted for the 0.5 
cm by 0.5 cm gunshot wound scar in the mid clavicular line on 
the left anterior chest and whether a rating in excess of 10 
percent is warranted for the 10.5 cm by 3 mm scar on the 
lateral aspect of the left upper arm, the 8 cm by 0.5 cm scar 
on the superior aspect of the left axilla, and the 5 cm by 
0.5 cm just inferior to the scar on the superior aspect of 
the left axilla, the Board notes that while VA treatment 
records dated from January 2003 to March 2006 show the 
veteran's complaints and/or treatment for left shoulder pain, 
at no time do the medical records show complaints or 
treatment related to the gunshot wound scars of the left 
chest, shoulder, and arm.  

Moreover, at the November 2002 peripheral nerve, muscle, and 
scars VA examinations, the scars were described as well-
healed with a 3 cm scar to the left pectoralsis major muscle, 
a 5 cm scar to the left medial proximal humerus, and a 10 cm 
scar to the left deltoid.  It was thereafter opined that, 
while the veteran had lost some of the range of motion in the 
left shoulder (i.e., forward elevation was to 90 degrees; 
external and internal rotation was to 40 degrees; and 
abduction was to 90 degrees when normal shoulder motion is 
forward elevation from 0 to 180 degrees; abduction from 90 to 
180 degrees; and external and internal rotation from 0 to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I.), this lost motion 
was caused by marked deformity of the humerus secondary to a 
fracture caused by the gunshot wound and not any of the 
scars.  

Likewise, at the January 2006 VA scars examination, it was 
not reported that the 0.5 cm by 0.5 cm gunshot wound scar in 
the mid clavicular line on the left anterior chest was 
painful, it was opined that none of the scars were unstable, 
and it was opined that none of the scars caused limitation of 
motion. 

Accordingly, because the record does not show that the 0.5 cm 
by 0.5 cm gunshot wound scar in the mid clavicular line on 
the left anterior chest covers an area exceeding 39 square 
cm, is unstable, is objectively painful, or causes any 
limitation of motion of the left shoulder, the veteran does 
not meet the criteria for a compensable rating under 
38 C.F.R. § 4.71a, 4.118, Diagnostic Code 5201, 7805.  Hence, 
the benefit sought on appeal is denied.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

Moreover, because the record does not show that the 10.5 cm 
by 3 mm scar on the lateral aspect of the left upper arm, the 
8 cm by 0.5 cm scar on the superior aspect of the left 
axilla, and/or the 5 cm by 0.5 cm scar just inferior to the 
scar on the superior aspect of the left axilla covers an area 
exceeding 77 square centimeters or causes any limitation of 
motion of the left shoulder, the veteran does not meet the 
criteria for a rating in excess of 10 percent for any of 
these scars under 38 C.F.R. § 4.71a, 4.118, Diagnostic 
Code 5201, 7805.  This is true throughout the period of time 
during which his claim has been pending.  Fenderson, supra.

Hypertension

Historically, a September 1967 rating decision granted 
service connection for hypertension and rated it as 10 
percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 20 percent 
evaluation is only warranted for hypertension if it is 
manifested by diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more. 

With the above criteria in mind, a review of the record on 
appeal which includes VA treatment records dating from 
January 2003 to August 2006 and VA examinations dated in 
November 2002 and January 2006 does not at any time show the 
veteran's hypertension being manifested by diastolic pressure 
110 or more or systolic pressure 200 or more.  In fact, at 
the time of the November 2002 VA hypertension examination, 
his blood pressure was 149/92 while supine, 154/94 while 
sitting, and 164/95 while standing.  Moreover, not only did 
VA treatment records dated from January 2003 to August 2006 
never show a diastolic pressure of 110 or more or a systolic 
pressure of 200 or more, but at its worst the veteran 
reported that his at home blood pressure readings were 134 to 
165 over 80's to 90's.  See VA treatment record dated in 
March 2006.  Accordingly, an increased rating for 
hypertension is not warranted under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.



Median Nerve

Historically, a September 1967 rating decision grated 
entitlement to service connection for weakness of the left 
median nerve and rated it as 20 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8515.

Under Diagnostic Code 8515, a 60 percent rating is warranted 
where there is complete paralysis of the median nerve with 
the minor hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, an inability to make a fist, the 
index and middle fingers remain extended; an inability to 
flex the distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; weakened 
wrist flexion; and pain with trophic disturbances.  Id.  
Severe incomplete paralysis of the median nerve warrants a 40 
percent rating.  Id.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006). 

With the above criteria in mind, at the November 2002 VA 
peripheral nerve, muscle, and scars examinations, the veteran 
complained of diminished sensation in the left distal volar 
forearm down into his thumb and index finger.  He also 
complained of left shoulder pain with "pins and needles" as 
well as an increase in pain in cold weather.  On examination, 
he had diminished sensation in the left forearm down to the 
left thumb, index, and long fingers.  It was opined that, 
while he had normal strength in Muscle Groups III and V, he 
had weakness on flexion of the wrist and weakness and 
decreased dexterity involving the thumb, index, and long 
fingers.  He also had atrophy to the deltoid muscle as well 
as post-traumatic left median nerve neuropathy. 

Thereafter, at one of the January 2006 VA examinations, the 
veteran complained of tingling dysesthesias in the median 
nerve distribution, difficulty carrying things in his left 
upper extremity, periodically dropping things from his left 
hand, and pain and swelling in the left wrist and shoulder 
with lifting and prolonged driving.  On examination, he had 
full range of motion of the upper extremities without pain, 
cranial nerves II to XII were intact, he had neither tremors 
nor dysmetria, Romberg's was negative, deep tendon reflexes 
were 1+, motor strength was 5/5 in all muscle groups in the 
upper extremities, and sensation was intact distally in the 
upper extremities to 2 point discrimination, vibration, and 
position except for decreased 2 point discrimination and 
vibration in the left median nerve distribution.  The 
diagnoses included left upper extremity gunshot wound with 
incomplete left median sensory nerve distribution.  It was 
also opined that examination showed decreased discriminatory 
and vibratory sensation in the sensory distribution of the 
left median nerve below the elbow.  

At another of the January 2006 VA examinations he had pain 
and tenderness to palpation across the left humerus and 
shoulder.  It was also noted that he had weakness over the 
musculature of the left shoulder and arm, secondary to pain.  

In summary, the veteran's complaints are limited to decreased 
discriminatory and vibratory sensation in the sensory 
distribution of the left median nerve below the elbow as well 
as some weakness in three fingers and the wrist and loss of 
dexterity in three fingers.  The Board finds that the 
foregoing adverse symptomatology does not amount to severe 
incomplete paralysis of the median nerve because there is no 
evidence of the left hand being inclined to the ulnar side, 
the index and middle fingers being more extended than normal, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand), pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, an inability to make a 
fist, the index and middle fingers remaining extended, an 
inability to flex the distal phalanx of thumb, defective 
opposition and abduction of the thumb, and/or pain with 
trophic disturbances.  Accordingly, an increased rating for 
weakness of the left median nerve is not warranted under 
38 C.F.R. § 4.124a, Diagnostic Code 8515.


Muscle Injuries

Historically, a September 1967 rating decision grated 
entitlement to service connection for residuals of a gunshot 
wound of the left chest wall and shoulder (minor) arm (Muscle 
Group III), and residuals of a gunshot wound of left (minor) 
arm (Muscle Group V), with deformity and fracture of the left 
humerus and rated each disability as 30 percent disabling 
under 38 C.F.R. § 4.73, Diagnostic Code 5303 and Diagnostic 
Code 5305, respectively.

Because the overwhelming weight of the evidence shows the 
veteran is right handed (see, for example, VA examinations 
dated in January 2006), he is already receiving the maximum 
disability rating possible under the above Diagnostic Codes 
and the claim for an increased schedular rating for these 
muscle injuries must be denied.  38 C.F.R. § 4.73; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

(Parenthetically, the Board notes that the issue of whether 
the veteran is entitled to separate compensable ratings for 
musculoskeletal residuals of this gunshot wound injury was 
the subject of the yet to be appealed September 2006 rating 
decision and therefore is not an issue over which the Board 
may exercise jurisdiction at this time.)

Conclusion

Based on the veteran's written statements to the RO, 
statements to VA examiners, and/or personal hearing 
testimony, that his service connected disabilities interfere 
with his obtaining and/or maintaining employment, the Board 
has considered the application of 38 C.F.R. § 3.321(b)(1) 
(2006).  Although the veteran has described his problems as 
so bad that he has difficulty obtaining and/or maintaining 
employment, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
any of his service connected disabilities, acting alone, has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account. VA's Rating 
Schedule is intended to compensate for average impairment in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of objective 
evidence showing unusual disability not contemplated by the 
Rating Schedule, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, the buddy statement, or the personal hearing 
testimony.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
addressing the severity of these disorders are not probative 
evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, to the extent outlined above, the 
preponderance of the evidence is against the veteran's claims 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, to the extent 
outlined above, the claims must be denied.


ORDER

Effective September 16, 2002, separate 10 percent schedular 
ratings are warranted for the 8 cm by 0.5 cm gunshot wound 
scar on the superior aspect of the left axilla and the 5 cm 
by 0.5 cm gunshot wound scar just inferior to the scar on the 
superior aspect of the left axilla, subject to the laws and 
regulations governing the award of monetary benefits. 

A compensable rating for a 0.5 cm by 0.5 cm gunshot wound 
scar to the mid clavicular line in the left anterior chest is 
denied.

A rating in excess of 10 percent for the 10.5 cm by 3 mm 
gunshot wound scar on the lateral aspect of the left upper 
arm is denied. 

An increased disability rating for hypertension is denied.

An increased disability rating for weakness of the left 
median nerve is denied.

An increased disability rating for residuals of a gunshot 
wound of the left chest wall and shoulder (minor), Muscle 
Group III, is denied.

An increased disability rating for residuals of a gunshot 
wound of left (minor) arm, Muscle Group V, with deformity and 
fracture of the left humerus is denied.



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


